IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


KAMARI SHERRELL,

              Appellant,

 v.                                                                Case No. 5D16-3337

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed April 21, 2017

Appeal from the Circuit Court
for Brevard County,
Morgan Laur Reinman, Judge.

James S. Purdy, Public Defender, and
Andrew Mich, Assistant Public Defender,
Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Allison L. Morris,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

       Kamari Sherrell appeals the trial court's order revoking his probation. Although the

trial court orally pronounced that Sherrell violated conditions 6 and 7, its order does not

state in writing the conditions that Sherrell violated. We find that competent, substantial

evidence supports the trial court's oral findings which, if written, would "have been
adequate to sustain the trial court's conclusion of a willful and substantial violation." Patt

v. State, 876 So. 2d 1278 (Fla. 5th DCA 2004). Accordingly, we affirm the trial court's

order revoking Sherrell's probation, but we remand for the entry of a proper adjudication

order identifying which conditions Sherrell violated.



       AFFIRMED and REMANDED with Instructions.


COHEN, C.J., EVANDER, and WALLIS, JJ., concur.




                                              2